Smith, Judge.
The trial court dismissed appellant’s complaint for its wilful failure to permit discovery. We affirm.
Appellant contends the trial court’s judgment was erroneous because of the court’s previous failure to enter a default judgment against appellee. That contention is meritless. Appellee answered and paid costs within forty-five days of the date appellant’s complaint was served upon him, and therefore the court properly declined to issue a default judgment. CPA § 55 (a). Appellant’s remaining argument presents nothing which, if deemed to have merit, would require a judgment differing from that rendered by the trial court.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.